DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the combined limitations of the independent claims.  Specifically, the prior art fails to teach or suggest a lighting module comprising a switch arrangement comprising an interface for connection to a voltage supply configured to connect the first driver module to the lighting element when an input voltage at the interface is at a first level and connect the second driver module to the lighting element when the input voltage is at a second level.
The closest prior art, Diederich, US 2019/0063704, teaches an IR light for a vehicle comprising a first and second driver controlling the brightness.  However, Diederich, and other relevant prior art, fails to teach the switch is controlled by two different voltages to connect the two different drivers.  Therefore, in light of the teaching of the prior art, it would not have been obvious for one of ordinary skill in the art at the time of filing to arrive at the presently claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875